Citation Nr: 0826767	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the lumbar spine at L5-S1.

2.  Entitlement to service connection for right wrist 
disability.

3.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
at L5-S1, and assigned an initial 10 percent rating effective 
September 1, 2004.  The veteran appealed the initial rating 
assigned.  The veteran also appealed the RO's denials of 
claims for service connection for residuals of right wrist 
and thoracic strains.

The Honolulu, Hawaii, RO currently holds jurisdiction over 
the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating these claims, but 
finds that additional development is required prior to 
appellate review.

With respect to the claim for a higher initial rating for 
degenerative disc disease of the lumbar spine at L5-S1, the 
record reflects that the veteran underwent an extensive 
evaluation at Nellis Air Force Base in 2005.  His physical 
examination was significant for muscle weakness of the right 
leg.  An August 2005 nerve conduction velocity study was 
interpreted as showing overall findings consistent with 
bilateral L5-S1 radiculopathy.  However, VA examination in 
August 2006 did not note any chronic neurologic deficits of 
the lower extremities.

In this case, the RO has considered the applicability of 
Diagnostic Code 5243 for evaluating whether a higher rating 
may be assigned based upon the total duration of 
incapacitating episodes of intervertebral disc syndrome 
(IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As 
IVDS has been accepted as part and parcel of the service 
connected lumbar spine disorder, VA must also evaluate 
whether a higher rating may be assigned by combining under 
38 C.F.R. § 4.25 separate evaluations for the chronic 
orthopedic and neurological manifestations of IVDS.  

The issue of entitlement to service connection for 
radiculopathy of the right and left lower extremities, which 
is raised by the medical evidence of record, is inextricably 
intertwined with the higher initial rating claim in this case 
and must be decided in the first instance by the RO, before 
the Board reaches a final determination on the higher initial 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

With respect to the service connection claims, the record 
reflects that the veteran was treated for right wrist sprain 
in November 1999 due to possible overuse.  An X-ray 
examination at that time was interpreted as showing mild 
degenerative change at the right 1st carpometacarpal joint.  
He reported continued wrist problems on a Dental Health 
Questionnaire in February 2000.  However, subsequent X-ray 
examinations were interpreted as normal.

The record also reflects that the veteran reported middle 
back pain in October 2000, at which time examination 
demonstrated a positive hump at the mid-back with flexion.  
In October 2003, he reported "OFF/ON MID-BACK" pain 
assessed as a muscle strain.  In July 2001, posterior 
anterior (PA) and lateral chest X-ray examinations noted 
incidental findings of mild degenerative changes of 
osteophytes within the thoracic spine suggestive of diffuse 
idiopathic skeletal hyperostosis.  In October 2001, PA and 
lateral chest x-ray examinations again noted "degenerative 
changes along the thoracic spine."  However, subsequent 
radiologic examinations of the thoracic spine, including X-
rays and magnetic resonance imaging (MRI) scans, were 
interpreted as normal.

The VA examiner in November 2004 incorrectly noted that the 
veteran had no complaints of thoracic spine pain in service, 
and offered no explanation as to the in-service radiographic 
interpretations of degenerative changes involving the right 
wrist and thoracic spine.  The Board finds that additional VA 
examination discussing the significance of these findings is 
necessary prior to any further adjudication of the service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature of his claimed right wrist, 
thoracic spine, and lumbar spine 
disabilities.  The claims folder must 
be made available to the examiner for 
review.

The examiner is asked to state whether 
the veteran suffers from a current 
right wrist disability.  In addition to 
examining the veteran, the examiner is 
requested to discuss the significance 
of the veteran's complaint of right 
wrist pain in November 1999 and 
February 2000, and the results of the 
November 1999 X-ray examination 
interpreted as showing mild 
degenerative change at the right 1st 
carpometacarpal joint.

The examiner is also asked to state 
whether the veteran suffers from a 
current thoracic spine disability.  In 
addition to examining the veteran, the 
examiner is requested to discuss the 
significance of the veteran's complaint 
of middle back pain in October 2000 and 
October 2003, the July 2001 PA and 
lateral chest X-ray examination 
interpreted as showing mild 
degenerative changes of osteophytes 
within the thoracic spine suggestive of 
diffuse idiopathic skeletal 
hyperostosis, and the October 2001 PA 
and lateral chest x-ray examinations 
interpreted as showing degenerative 
changes along the thoracic spine.

If the veteran does have current 
disability of the right wrist and/or 
thoracic spine, the examiner is asked 
to render medical opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that such disorders had their onset 
during active service from December 
1980 to August 2004 or were caused by 
the veteran's active service.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

Regarding the service connected 
degenerative disc disease of the lumbar 
spine at L5-S1, the examiner is asked 
to indicate the nature and extent of 
this disorder under appropriate AMIE 
protocols.  

The examiner is asked to indentify 
radiculopathy of the right and left 
lower extremities (if any) and whether 
it is at least as likely as not 
associated with the service connected 
back disorder.

2.  The RO should adjudicate the issues 
of entitlement to service connection 
for radiculopathy of the right and left 
lower extremities.  A separate rating 
action should be issued by the RO.  
This new rating action, if unfavorable, 
will not be before the undersigned 
unless it is appealed by the veteran to 
the Board.

3.  Upon completion of the above, 
readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case (SSOC) and allowed an 
appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

